DETAILED ACTION

Notice of AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1 – 4, 7, 12, 14, 16, 17, 19, and 20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Lee.
Regarding Claim 1, Lee discloses “A display device” (Figure 1 and Paragraph [0011], Lines 1 – 3), “comprising: a plurality of light emitting regions and non-light emitting regions adjacent to the light emitting regions” (Bottom Figure of Figure 5 and Paragraph [0029], Lines 1 – 3 (Notice that a plurality of light emitting regions of light emitting stacks 124 are formed on anode 122 in an emission area prepared by banks 128 are provided 
Regarding Claim 2, Lee discloses everything claimed as applied above (See Claim 1). In addition, Lee discloses “wherein in a cross-section parallel to a stacking direction of the display element layer and the light blocking pattern layer, a first width that is a maximum width of one of the pixel defining films is equal to a second width of the opening” (Bottom Figure 5 (Notice that in a cross-section parallel to display element layer (i.e. films 
Regarding Claim 3, Lee discloses everything claimed as applied above (See Claim 2). In addition, Lee discloses “wherein in the cross section, a third width of the intersection is less than the first width and the second width” (Figures 4 and 5 (Notice that in a cross-section parallel to display element layer (i.e. films 122, 124, and 126) and light blocking layer (i.e. 190), a first maximum width of pixel defining film 124 (i.e. width at top of 124) is equal to a second width of the opening formed between portions of light block layer 190.)), and a third width of the intersection of 154b and 152b can be selected of the total intersection width that is less than both a first maximum width and a second width as described above.)).
Regarding Claim 4, Lee discloses everything claimed as applied above (See Claim 1). In addition, Lee discloses “wherein the light blocking pattern layer is directly disposed on the display element layer, and the input sensing layer is directly disposed on the light blocking pattern layer” (Bottom Figure 5 (Notice that light block pattern layer comprised of black matrix 190 (i.e. 198 and 196) is disposed direction on the display element layer through encapsulation layer 140 and the input sensing layer of at least electrodes 154e and 152e is disposed directly on portions 196 of the light blocking layer 190.)).
Regarding Claim 7, Lee discloses everything claimed as applied above (See Claim 1). In addition, Lee discloses “wherein each of the sensing electrodes comprises: a first intersection that overlaps the protrusion; and a second intersection that overlaps one of the pixel defining films but not the protrusion” (Figure 4 (Notice in the center of Figure 4, 
Regarding Claim 12, Lee discloses everything claimed as applied above (See Claim 1). In addition, Lee discloses “where each of the light emitting elements comprises a first electrode and a second electrode that face each other” (Figure 5, Items 122 ‘anode’. 126 ‘cathode’, 124 ‘light emitting stack’ (Notice that light emitting stack 124 providing light emitting elements comprise first anode electrode 122 and second cathode electrode 124 that face each other.)), “and a light emitting layer disposed between the first electrode and the second electrode” (Figure 5 (Notice that light emitting stack 124 providing light emitting elements also provide a light emitting layer disposed between first anode electrode 122 and second cathode electrode 124.)).
Regarding Claim 14, Lee discloses “A display device” (Figure 1 and Paragraph [0011], Lines 1 – 3), “comprising: “a plurality of light emitting regions and non-light emitting regions adjacent to the light emitting regions” (Bottom Figure of Figure 5 and Paragraph [0029], Lines 1 – 3 (Notice that a plurality of light emitting regions of light emitting stacks 124 are formed on anode 122 in an emission area prepared by banks 128 are provided in the bottom figure of Figure 5 and that non-light emitting regions are provided by banks 128.)), “a display element layer” (Figure 1, Items PXL ‘sub-pixel’  120 ‘light emitting element’, and Figures 4 and 5, Item 124 ‘light emitting stack’), “that comprises a plurality 
Regarding Claim 16, Lee discloses everything claimed as applied above (See Claim 14). In addition, Lee discloses “wherein each of the first light blocking part and the second light blocking part overlap one of the pixel defining films” (Figure 5 (Notice that each of the first and second light blocking parts 198 and 196 of 190 overlap pixel defining films 122 and 126.)). 
Regarding Claim 17, Lee discloses everything claimed as applied above (See Claim 14). In addition, Lee discloses “further comprising an organic layer disposed on the light blocking pattern layer and that fills spaces between the light blocking parts and the opening in the first light blocking part” (Figure 5, Item 158 ‘insulating film’, and Paragraph [0072], Lines 6 – 9 (Notice that insulation film 158 made of an organic composition is disposed on at least portion of light block layer 190 and fills spaces between the light blocking layer 190 and openings above R, G, and B color filters.)).
Claim 19, Lee discloses everything claimed as applied above (See Claim 14). In addition, Lee discloses “further comprising a circuit layer and a base substrate disposed on a lower portion of the display element layer” (Figures 1, 3, and 5 (Notice that substrate 111 provides a base substrate and circuitry for driving (Figures 1 and 3) under the above described display element layer.)). 
Regarding Claim 20, Lee discloses everything claimed as applied above (See Claim 14). In addition, Lee discloses “wherein in a cross-section parallel to a stacking direction of the display element layer and the light blocking pattern layer, a first width that is a maximum width of one of the pixel defining film is equal to a second width of the opening” (Bottom Figure 5 (Notice that in a cross-section parallel to display element layer (i.e. films 122, 124, and 126) and light blocking layer (i.e. 190), a first maximum width of pixel defining film 124 (i.e. width at top of 124) is equal to a second width of the opening formed between portions of light block layer 190.)), “and a third width of the intersection is less than the first width and the second width” (Figures 4 and 5 (Notice that in a cross-section parallel to display element layer (i.e. films 122, 124, and 126) and light blocking layer (i.e. 190), a first maximum width of pixel defining film 124 (i.e. width at top of 124) is equal to a second width of the opening formed between portions of light block layer 190.)), and a third width of the intersection of 154b and 152b can be selected of the total intersection width that is less than both a first maximum width and a second width as described above.)).



Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 13 is rejected under 35 U.S.C. 103 as being unpatentable over Lee in view of Kim et al. (United States Patent Application Publication US 2015/0185942 A1), hereinafter referenced as Kim.
Regarding Claim 13, Lee discloses everything claimed as applied above (See Claim 1). In addition, Lee discloses fails to explicitly disclose “further comprising a polarization layer disposed on the input sensing layer”.
In a similar field of endeavor, Kim teaches a polarization film 193 disposed on the input sensing layer formed by touch screen 180 (Figure 2 and Paragraph [0030], Lines 1 – 3).
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to provide “further comprising a polarization layer disposed on the input sensing layer” because one having ordinary skill .

Allowable Subject Matter
Claims 5, 6, 8 – 11, 15, and 18 remain objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims for the reasoning set forth in the Office Action mailed October 28, 2021.

Response to Applicants Amendments and Arguments
	Applicants amendments and arguments filed January 20, 2022 have been fully considered.
	First, the amendments to each of Claims 2, 16, and 20 have overcome the 35 U.S.C. 112(b) rejections of Claims 2, 3, 16, and 20 set forth and made of record in the Office Action mailed October 28, 2021.
	Second, the Examiner disagrees that - - Lee’s opening, pointed out by the Examiner, overlaps both the light emitting area and the non-light emitting area, and differs from the opening of the light blocking part that does not overlap with the light emitting area in claims 1 and 14 - - (REMARKS, Page 11, Lines 4 – 6 (Line reference made by all written lines excluding blank lines.)). The Examiner disagrees because an opening of the black matrix 190, which overlaps a protrusion 128, also does not fall into the light emitting regions defined by protrusions 128 as described in the rejections of Claims 1 and 14 above.
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRIAN M BUTCHER whose telephone number is (571)270-5575.  The examiner can normally be reached on Monday – Friday from 6:30 AM to 3:00 PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Brian Zimmerman, can be reached at (571) 272 - 3059.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

/BRIAN M BUTCHER/Primary Examiner, Art Unit 2683                                                                                                                                                                                                        February 12, 2022